The court properly denied defendant’s motion to suppress breathalyzer test results. The two-hour limitation contained in Vehicle and Traffic Law § 1194 (2) (a) applies only to deemed consent and does not apply where, as here, a defendant expressly and voluntarily consents to the test (People v Atkins, 85 NY2d 1007 [1995]). Defendant’s challenge to the voluntariness of her consent is unpreserved and without merit.
The reliability of the test results was an issue for trial and was not a proper issue for the suppression hearing. By pleading guilty, defendant forfeited appellate review of that issue (see People v Parilla, 8 NY3d 654, 659 [2007]). Concur — Andrias, J.P, Sweeny, Moskowitz, Richter and Román, JJ.